 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-17-00360-001-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Abdul Khabir Wahid,
13                  Defendant.
14
15          At issue are the following filings by Defendant: 1) Motion for Distinction of
16   Constitutional Criminal Jurisdiction (Doc. 114); 2) Motion to Dismiss for Lack of
17   Jurisdiction due to Lack of U.S. Person/U.S. Individual/U.S. Citizen – Defendant (Doc.
18   115), as amended (Docs. 119, 121) and then supplemented (Doc. 125); and 3) Request for
19   the Acknowledgment of the U.S. Territorial Limits (Doc. 116), as amended (Doc. 118),
20   which the Court treats as a motion. The Court addresses and resolves each of these motions
21   below, as well as two other filings which do not constitute motions. (Docs. 117, 122.)
22          In his Motion for Distinction of Constitutional Criminal Jurisdiction (Doc. 114),
23   Defendant asks the Court to clarify the basis of the Court’s jurisdiction to try him for the
24   charged offenses. Defendant is under the impression that the Court’s criminal jurisdiction
25   comes from different sources depending in whether the matter is one in Admiralty, in which
26   case, according to Defendant, the jurisdiction is borne of Article I, Section 8 of the
27   Constitution of the United States of America, or otherwise, in which case, Defendant
28   submits, the Court’s jurisdiction is based on the Seventh amendment to the Constitution.
 1   Defendant is further under the impression that the rules of procedure applicable to the
 2   proceeding would differ depending on which “source of jurisdiction” applies, and he
 3   submits he must know what rules he must observe at trial in order to properly prepare for
 4   it. The Court will deny the Motion, but in so doing, its explanation will provide Defendant
 5   with the answer he seeks as to what rules apply.
 6          The Court’s jurisdiction to hear criminal matters comes from Article III of the
 7   Constitution and statutes enacted to give Article III effect, as well as from individual
 8   criminal statutes. Article III Section 1 provides in relevant part that “[t]he Judicial Power
 9   of the United States shall be vested in one Supreme Court and in such inferior courts as the
10   Congress may from time to time ordain and establish.” Section 2 of Article III provides in
11   relevant part that “[t]he judicial power shall extend to all cases in law and equity arising
12   under this Constitution [and] the Laws of the United States.” Title 18 U.S.C. §§1001 and
13   1512—the statutes under which Defendant is charged here—are “Laws of the United
14   States,” to which federal judicial power extends.
15          28 U.S.C. § 1251(a) states that the Supreme Court “shall have original and exclusive
16   jurisdiction of all controversies between two or more States.” Beyond that narrow subset
17   of matters, inferior federal courts—including the district courts—also have jurisdiction
18   over federal causes of action, including those cases in law arising under the Laws of the
19   United States, criminal or otherwise. This includes criminal charges brought under Title 18
20   of the United States Code. The above is the source of this Court’s jurisdiction over the
21   matters here charged. Jurisdiction in this matter has nothing to do with Admiralty, for two
22   reasons: first, none of the facts of this case implicates the law of admiralty; and second, the
23   jurisdiction of this Court over the matter does not flow from Article I, Section 8, Clause 9
24   of the Constitution. Article I of the Constitution does not address the powers or jurisdiction
25   of federal courts; it describes and limits the powers of the legislative branch of the United
26   States government only.
27          Defendant’s Motion also is premised on, and indeed was driven by, another faulty
28   assumption: that procedural rules employed by the Court in trying this matter are different


                                                  -2-
 1   depending on whether the criminal offense charged deals in admiralty or not. The Federal
 2   Rules of Criminal Procedure shall apply to any criminal trial held in this Court. Defendant
 3   shall be bound by those rules and shall prepare for trial in conformity with those rules, as
 4   well as the Federal Rules of Evidence and the local rules of Practice for the District of
 5   Arizona. The Court will deny the Motion at Doc. 114.
 6          The Court next addresses Defendant’s Motion to Dismiss for Lack of Jurisdiction
 7   due to Lack of U.S. Person/U.S. Individual/U.S. Citizen – Defendant (Doc. 115), in which
 8   he argues the statutes under which he is charged—18 U.S.C. §§1001 and 1512—do not
 9   apply to him because he is not a citizen of the United States, and therefore not a “person”
10   under federal law. Although neither Section 1001 nor Section 1512 uses the terms “person”
11   or “citizen,” both statutes by their own terms apply to “whoever” completes the acts
12   constituting the elements of the offenses, and Defendant argues that “whoever” and
13   “person” are equivalent in interpreting the applicable criminal statutes. This argument fails
14   for a number of reasons.
15          First, the use of “whoever” in Sections 1001 and 1512 makes no limitation of the
16   reach of those criminal statutes to United States Citizens. The statutes mean what they say:
17   whoever engages in the conduct proscribed by the false statements and witness tampering
18   statutes, whether they are citizens of the United States or otherwise, are subject to the
19   criminal jurisdiction of the United States Courts.
20          Defendant’s argument to the contrary is incorrect. He cites 5 U.S.C. § 552a, a civil
21   statute dealing with federal recordkeeping unrelated to the offenses at issue here, which
22   defines a “person” as “a Citizen of the United States or an alien lawfully admitted for
23   permanent residence.” From this isolated instance in a non-criminal statute, he posits that
24   no one except United States citizens can be prosecuted for crimes against the United States.
25   And in urging this conclusion, Defendant overlooks a critical part of the statute on which
26   he relies. Section 552a prefaces its definition with the words, “for purposes of this
27   section”—that is, for purposes of the reader understanding and applying that single section
28   of the federal code, Section 552a, and no other, she or he must read the word “individual”


                                                 -3-
 1   as so limited.
 2          Defendant’s argument ignores this express limitation and would have the Court
 3   apply Section 552a’s specialized and carefully cabined definition of “person” throughout
 4   the entire United States Code, including every criminal statute. That is incorrect.
 5          Second, although criminal liability here is not dependent on United States
 6   citizenship, Defendant’s argument that he is not a citizen of the United States—an
 7   argument he has made in previous motions to dismiss the pending charges—fails now, just
 8   as it did when the Court denied his prior motions. Defendant argues he is not a citizen of
 9   the United States because he was born in Pennsylvania and lives in Arizona, and that the
10   United States of America does not include the various states themselves. Title 18 of the
11   United States Code, Section 5, defines for purposes of criminal jurisdiction the term
12   “United States” to mean and to include “all places and waters, continental or insular,
13   subject to the jurisdiction of the United States, except the Canal Zone.” Defendant’s
14   assertions of non-citizenship thus are not only irrelevant to the charges pending; they are
15   incorrect. The Court will deny the Motion at Doc. 115, as amended at Docs. 119 and 121
16   and then supplemented at Doc. 125.
17          The Court also will deny Defendant’s Motion for Acknowledgment of the U.S.
18   Territorial Limits (Doc. 116), as amended (Doc. 118), wherein Defendant seeks to have
19   this Court confirm his interpretation of federal statutes and regulations in support of his
20   non-citizen argument as set forth above. First, the actions Defendant seeks to take here are
21   not permitted. The applicable rules do not provide a mechanism by which the Court will
22   accept Defendant’s theory of defense.
23          Second, the substance of Defendant’s argument—that per United States law, the
24   territorial jurisdiction of the United States does not extend beyond the boundaries of the
25   District of Columbia and does not includes the fifty states themselves—is not supported in
26   fact or law.
27          Several of the above motions, as well as the Defendant’s additional filings the Court
28   referenced above, create another concern for the Court. Two of the above-addressed


                                                 -4-
 1   motions—Defendant’s Motion to Dismiss for Lack of Jurisdiction due to Lack of U.S.
 2   Person/U.S. Individual/U.S. Citizen – Defendant (Doc. 115) and his Motion for
 3   Acknowledgment of the U.S. Territorial Limits (Doc. 116)—attempt to reopen issues and
 4   arguments Defendant previously raised and the Court rejected, after painstaking analysis
 5   and explanation. That is to say the Court has already told Defendant the arguments he raises
 6   in these two motions are unfounded, yet he raises them again. Additionally, Defendant has
 7   filed two other documents that call into question whether he understands what he is doing
 8   in representing himself. First, Defendant filed a Notice of Filing for Chattel Property (Doc.
 9   117), in which he gives notice to the Court and the United States that he is the “owner of
10   chattel property known as Abdul Khabir Wahid, and is not owned by the United States.”
11   Additionally, Defendant filed an Affidavit of Non-Appellation (Doc. 122), in which he
12   asserts that the name on his arrest warrant in this matter, “AbdulKhabir Wahid,” is not his
13   name or a description by which he can be identified with reasonable certainty, as required
14   by Fed. R. Crim. P. 4. In that filing, Defendant purports to give notice that for this reason
15   he will “no longer be making special appearances within the jurisdiction of the United
16   States District Court.” (Id.) Defendant also asserts that AbdulKhabir Wahid is the name of
17   a person and he is not a person.
18          While the Court has no wish to show disrespect to any party, these filings are
19   nonsense, and are insupportable in fact or law. They are also filed in pursuit of arguments
20   the Court has already told Defendant have no merit, yet Defendant continues to make them.
21   This leads the Court to harbor concern that Defendant will be unable to follow the rules
22   and the Court’s Orders at trial in this matter. A self-represented party’s inability to abide
23   by the rules of procedure or courtroom protocol is a proper basis for the Court to revoke
24   that party’s status as self-represented and re-appoint counsel to represent the Defendant at
25   trial. E.g., U.S. v. Mack, 362 F.3d 597, 601 (9th Cir. 2004).1 The Court warns Defendant
26   1
      The Court also has reviewed United States v. Ferguson, 560 F.3d 1060, 1067-69 (9th Cir.
     2009), which holds a court may terminate self-representation of a criminal defendant and
27   reinstate appointed counsel where a defendant lacks sufficient mental capacity to conduct
     his defense by himself. At present, the Court finds such circumstances do not exist in this
28   case, as Defendant’s behavior during multiple hearings provides no indication Defendant
     has any mental competency issues conducting his defense. Defendant has been courteous,

                                                 -5-
 1   that he must abide all rules of procedure and courtroom protocol, including proceeding
 2   according to and in compliance with the Court’s prior rulings. If Defendant is unable to do
 3   so at trial, including if he continues to pursue arguments the Court already has ruled are
 4   precluded, the Court will reappoint current advisory counsel, Mr. McBee, as trial counsel
 5   for Defendant before or during the February 26, 2019 trial.
 6          IT IS ORDERED denying Defendant’s Motion for Distinction of Constitutional
 7   Criminal Jurisdiction (Doc. 114)
 8          IT IS FURTHER ORDERED denying Defendant’s Motion to Dismiss for Lack of
 9   Jurisdiction due to Lack of U.S. Person/U.S. Individual/U.S. Citizen – Defendant (Doc.
10   115), as amended (Docs. 119, 121) and then supplemented (Doc. 125);
11          IT IS FURTHER ORDERED denying Defendant’s Motion for Acknowledgment of
12   the U.S. Territorial Limits (Doc. 116), as amended (Doc. 118).
13          Dated this 10th day of January, 2019.
14
15
16                                 Honorable John J. Tuchi
17                                 United States District Judge

18
19
20
21
22
23
24
     respectful and unfailingly responsive to the Court’s questioning, has shown awareness of
25   deadlines and deliverables, and has met those deadlines. While the filings mentioned in
     this Order suggest a lack of knowledge of some law and some aspects of procedural rules,
26   this is not the competence with which the court treats in Ferguson. Unfamiliarity with law
     and rules, and the resultant exercise of what may be poor judgment in the filing of
27   unsuccessful motions or the pursuit of strategies that are unsuccessful is a natural risk of
     self-representation by a non-lawyer, and one that the Court expressly discussed with
28   Defendant and ensured he was aware of at the Faretta hearing in this matter before
     allowing Defendant to represent himself in the first place.

                                                -6-
